Citation Nr: 0832790	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-03 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date prior to November 8, 2001, 
for nonservice-connected pension.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Paul, Minnesota, that denied the benefit sought 
on appeal.  The RO in St. Petersburg, Florida is currently 
handling the matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2005 decision, the Board denied the veteran's 
claim for an effective date prior to November 8, 2001 for 
nonservice-connected pension.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2007 the Court issued an 
Order remanding the matter back to the Board for further 
development.  VA subsequently appealed the January 2007 Order 
to the U.S. Court of Appeals for the Federal Circuit.  In 
March 2008 the U.S. Court of Appeals for the Federal Circuit 
summarily affirmed the Court's Order, and remanded the matter 
again to the Board.

In its January 2007 Order the Court found no clear error in 
the merits of the Board's April 2005 decision.  However, it 
did find that VA failed to provide adequate VCAA notice to 
the veteran according to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  In August 2004, the RO in St. Petersburg, 
Florida, sent the veteran a VCAA letter that was missing 
language in the section of the letter entitled, "The Current 
Status of your Claim."  In this section, the letter states, 
"[w]e are currently waiting for ___ before we can make a 
decision on your claim," and then goes on to inform the 
veteran that, "[a]s soon as we receive this evidence we will 
review  your claim to insure we have everything we need to 
make a decision."  The Court found that due to this missing 
language, the veteran could not know what evidence VA was 
waiting for before making a decision, and that the veteran 
was prejudiced and unable to meaningfully participate in the 
adjudication of his claim due to this error.  The Court 
remanded the matter for VCAA compliant notice.  As noted 
above, in March 2008 the U.S. Court of Appeals for the 
Federal Circuit summarily affirmed the Court's Order.  
Accordingly, this matter must be remanded for VCAA compliant 
notice.


Accordingly, the case is REMANDED for the following action:

Please send the veteran a corrective VCAA 
notice letter for the veteran's claim for 
an earlier effective date for nonservice-
connected pension in accordance with the 
requirements of 38 U.S.C.A. §5103(a) and 
38 C.F.R. § 3.159(b).  The letter must 
adequately inform the veteran of the 
evidence that is necessary to 
substantiate the claim.  If the letter 
contains a section entitled, "The 
Current Status of Your Claim," this 
section should contain complete, current, 
and accurate information.  The RO should 
ensure than any boilerplate language 
contained anywhere within the letter is 
carefully and accurately completed with 
information relevant to the veteran's 
claim.  

After all of the above actions have been completed, 
readjudicate the appellant's claim.  If the claim remains 
denied, issue to the appellant a supplemental statement of 
the case, and afford the appropriate period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




